Citation Nr: 1431195	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-25 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left knee arthritis, status post arthroscopy with arthrotomy and medial meniscectomy.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from April 1973 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that in a March 2012 rating decision, the RO granted service connection for lumbar spine degenerative arthritis, and left hip bursitis and degenerative arthritis of the left hip.  This was a full grant of the benefit sought with regard to those issues.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

In an August 2009 rating decision, the RO granted service connection for a scar, status post arthroscopy with arthrotomy and medial meniscectomy, left knee.  In the same rating decision, the RO also continued the 10 percent evaluation for the service-connected left knee arthritis, status post arthroscopy with arthrotomy and medial meniscectomy, and denied service connection for a left hip condition, a right hip condition, and a low back condition.  The Veteran filed a notice of disagreement in October 2009, but only with regard to the issues of service connection for the left hip and low back, and entitlement to an increased rating for the service-connected left knee arthritis.  See October 2009 notice of disagreement.  The RO did not address the issue of the evaluation of the service-connected scar, status post arthroscopy with arthrotomy and medial meniscectomy, left knee in the May 2010 statement of the case, and the Veteran did not mention the issue again in his June 2010 VA Form 9.  Accordingly, the Board finds that the Veteran has not submitted a substantive appeal with regard to the evaluation of his service-connected scar, status post arthroscopy with arthrotomy and medial meniscectomy, left knee, and no claim specific to that issue has been certified for appeal.  Accordingly, the Board will not consider a claim for an increased evaluation for the service-connected scar, status post arthroscopy with arthrotomy and medial meniscectomy, left knee.

The Veteran testified before the undersigned at a March 2013 Video Conference hearing.  The hearing transcript is of record.  Following the hearing, he submitted additional evidence with a waiver of initial RO consideration.  
See 38 C.F.R. § 20.1304 (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND
The most recent VA examination in connection with the Veteran's service-connected left knee disability was conducted in April 2012.  The Veteran has reported and the evidence of record shows, that the Veteran's disability may have increased in severity since that time.  In particular, he has reported that he experiences significant pain and limitation of motion of the left leg, daily swelling of the left knee, impaired gait and instability, with limping and falling, stiffness of the knee and locking of the knee at night.  He also reported that he was prescribed a cane and a TENS unit, which he was using several times a week.  The Veteran also reported that his left knee disability has caused him significant functional impairment in that he can no longer perform activities of daily living, and he is not able to walk and stand for prolonged periods of time.  Furthermore, the Veteran has reported that his left knee disability has negatively affected his ability to perform his job duties as a car salesman, in that he now has to use a golf cart to get around the large car lots due to impaired mobility.  His employer has also submitted a statement, indicating that he has observed the Veteran's physical abilities decline over the past three years, and that he had purchased a golf cart for the Veteran so that he could get around at work.  See March 2013 Video Conference hearing transcript, and March 2013 statement from the Veteran's employer.
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the evidence of increased symptomatology, new VA examination is warranted to determine the current severity of the Veteran's left knee disability.

The Board also notes that the claims file and Virtual VA e-folder are negative for 
any private medical records dated since October 2009, and any VA medical records dated since January 2014, showing treatment for the Veteran's left knee disability.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his left knee disability since October 2009.  After securing any necessary releases, obtain those records identified by the Veteran.  

The RO should also obtain any outstanding VA medical records dated since January 2014.

2.  Following completion of the above, schedule the Veteran for an appropriate VA orthopedic examination to evaluate the current severity of his service-connected left knee disability.  The claims folder should be made available to the examiner for review prior to the examination, and the examiner should acknowledge such review in the examination report.  

The examiner should identify all current manifestations of the Veteran's service-connected left knee disability.

Any indicated studies, including X-ray studies should be performed.

The examiner should also conduct range of motion testing of the left leg (expressed in degrees).  The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left leg.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.  The presence and extent of any instability or ankylosis should be described as well.
 
A rationale should be given for all opinions and conclusions expressed.  

3.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the issue on appeal.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review. 


The Veteran has the right to submit additional evidence and argument this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

